Citation Nr: 1411204	
Decision Date: 03/18/14    Archive Date: 04/02/14

DOCKET NO.  97-07 768	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in VHA CO


THE ISSUE

Entitlement to an annual clothing allowance.


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, Attorney


ATTORNEY FOR THE BOARD

David Gratz, Counsel


INTRODUCTION

The Veteran served on active duty from June 1975 to June 1995.

This matter comes before the Board of Veterans' Appeals (Board) from an October 2013 rating decision by the Department of Veterans Affairs (VA) Medical Center (MC) in Birmingham, Alabama.


FINDING OF FACT

The back brace provided to the Veteran for his service-connected degenerative disc disease of the thoracolumbar spine does not tend to wear or tear clothing.


CONCLUSION OF LAW

The criteria for entitlement to an annual clothing allowance have not been met.  38 U.S.C.A. § 1162 (West 2002); 38 C.F.R. § 3.810 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

VA has a duty to provide notification to the Veteran with respect to establishing entitlement to benefits, and a duty to assist with development of evidence under 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159(b).

VA's duty to notify was satisfied by way of a letter sent in October 2013.  The letter fully addressed the notice elements.  Specifically, the letter informed the Veteran of what evidence was required to substantiate his claim, and of his and VA's respective duties for obtaining evidence.  Although the letter did not provide notice of how disability ratings and effective dates are assigned, the Veteran is not prejudiced thereby because no disability rating or effective date is being assigned.  Furthermore, although the VCAA notice in this case was sent after the initial decision denying the claim, the essential fairness of the adjudication has not been affected because the Veteran demonstrated through his comments in his notice of disagreement that he is aware of what is needed to establish entitlement to an annual clothing allowance.  The Veteran has been afforded a meaningful opportunity to participate effectively in the processing of his claim and given ample time to respond.  For these reasons, it is not prejudicial to the Veteran for the Board to proceed to finally decide this appeal.

VA also has a duty to assist the Veteran in the development of the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all relevant facts have been properly developed, and that all available evidence necessary for equitable resolution of the issue, including the Veteran's lay statements, has been obtained.

The Veteran has not indicated there are any additional records that VA should obtain on his behalf.  Thus, the Board finds that all reasonable efforts were made by VA to obtain evidence necessary to substantiate the Veteran's claim, and no further assistance to develop evidence is required.

The Veteran contends in his May 2013 claim, October 2013 notice of disagreement and elsewhere that the back brace that VA provided him for his service-connected degenerative disc disease of the thoracolumbar spine warrants a clothing allowance.

In pertinent part, 38 C.F.R. § 3.810(a) authorizes a clothing allowance if the Under Secretary for Health or a designee certifies that a veteran, because of a service-connected disability or disabilities, wears or uses one qualifying prosthetic or orthopedic appliance which tends to wear or tear clothing.  See 38 C.F.R. § 3.810(a)(1)(ii)(A).

In an October 2013 statement of the case, two VA Prosthetic Representatives found:

It is determined that the off-the-shelf LO Sagittal back brace issued is an elastic wrap around back orthosis.  The back brace features covered panel with no exposed joints or surfaces which would cause damage and wear/tear to clothing.  Furthermore the brace has a life expectance [of] 6-8 months.  There has been no replacement of the back brace since issued on 10/19/2010.

Significantly, the Veteran confirmed in an October 2013 letter that:

When I last received my back brace I was told that I could call when the back middle part go[es] bad.  I had some old braces [in] some [of which] the belt was bad and the back support part was good and [in] others the back part was bad and the belt was not completely gone.  I reused parts trying to make things work [so as] not to over load the system....I was trying to [piece] old ones together.  I know now [that] I must get new one[s] more often and I will.

While the Board appreciates the Veteran's attempts to avoid "overloading" the VA system, such independent modifications to a prosthetic or orthopedic appliance cannot sustain entitlement to an annual clothing allowance.  As the two VA Prosthetic Representatives found, the VA-issued LO Sagittal back brace had a covered panel with no exposed joints or surfaces which would cause damage and wear or tear to clothing.  It follows that any damage to the Veteran's clothing resulted from his own modifications.  In light of these facts, the Veteran's back brace cannot be said to "tend[] to wear or tear clothing" within the meaning of 38 C.F.R. § 3.810(a)(1)(ii)(A) because it has no such tendency absent the Veteran's modifications.

The Board also acknowledges the Veteran's series of questions to VA in a November 2013 letter, including as to the number and "racial breakdown" of individuals whose claims VA has denied, the name of the company that made the belt of his back brace, and "the classes [that] were attended by the decision maker(s) [who] denied my request."  The Board finds that none of this information is required in order to adjudicate the claim, and that the those questions do not constitute evidence which would warrant a different determination.

Therefore, the Board finds that entitlement to an annual clothing allowance is not warranted.  In reaching that conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).


ORDER

Entitlement to an annual clothing allowance is denied.



____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


